PER CURIAM.
The appellant filed a motion in the trial court pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied the motion as untimely. However, because the motion was filed within two years of his conviction and sentence becoming final, the motion was timely. See *1290Gust v. State, 535 So.2d 642, 643 (Fla. 1st DCA 1988). Thus, the trial court had jurisdiction to consider the appellant’s motion on its merits and the trial court therefore erred in denying it as untimely.
We accordingly reverse the order and remand with directions to consider the petitioner’s motion on its merits.
REVERSED and REMANDED.
DAVIS, LEWIS and POLSTON, JJ„ concur.